[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 05-13684                FEBRUARY 21, 2006
                             Non-Argument Calendar            THOMAS K. KAHN
                                                                  CLERK
                           ________________________

                 D. C. Docket No. 05-00024-CR-ORL-31-DAB

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                     versus

NICHOLAZ URQUIZA,
a.k.a. Nicholas Urquiza,

                                                         Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (February 21, 2006)

Before DUBINA, HULL and MARCUS, Circuit Judges

PER CURIAM:

      Charles L. Handlin, appointed counsel for Nicholaz Urquiza, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Urquiza’s conviction and sentence are AFFIRMED.




                                          2